122 F.3d 1072
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lonnie T. LEDBETTER, Plaintiff-Appellant,v.Carol YOUNG, Social Security Administration;  SocialSecurity Administration, Defendants-Appellees.
No. 96-16114.
United States Court of Appeals, Ninth Circuit.
Submitted August 25, 1997**Decided Aug. 28, 1997.

Appeal from the United States District Court for the Eastern District of California David F. Levi, District Judge, Presiding
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Lonnie T. Ledbetter, a recipient of disability benefits pursuant to Title XVI of the Social Security Act, appeals pro se the district court's dismissal for lack of jurisdiction of his action alleging improper reduction in his benefits.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the dismissal for failure to exhaust administrative remedies for abuse of discretion.  See Girard v. Klopfenstein, 930 F.2d 738, 740 (9th Cir.1991).  We affirm.


3
Judicial review of Ledbetter's Social Security claim is permitted only after Ledbetter has timely exhausted his administrative remedies.  See 42 U.S.C. § 405(g).  Because Ledbetter failed to exhaust his administrative remedies, see Hironymous v. Bowen, 800 F.2d 888, 890-91 (9th Cir.1986), and because Ledbetter has not satisfied any of the exceptions to the exhaustion requirement, see Briggs v. Sullivan, 886 F.2d 1132, 1139 (9th Cir.1989), the district court did not abuse its discretion in finding it lacked jurisdiction to consider Ledbetter's complaint, see Girard, 930 F.2d at 740.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3